Case: 15-15676        Date Filed: 11/21/2016      Page: 1 of 2


                                                                        [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-15676
                               ________________________

                                    Agency No. 13-1713



MATSU ALABAMA, INC.,

                                                          Petitioner,

versus

OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION,
U.S. DEPARTMENT OF LABOR,

                                                          Respondents.

                               ________________________

                      Petition for Review of a Decision of the
                 Occupational Safety and Health Review Commission
                            ________________________

                                    (November 21, 2016)

Before TJOFLAT and HULL, Circuit Judges, and BYRON, * District Judge.

HULL, Circuit Judge:

         *
         Honorable Paul G. Byron, United States District Judge, for the Middle District of
Florida, sitting by designation.
              Case: 15-15676     Date Filed: 11/21/2016   Page: 2 of 2


      Appellant Matsu Alabama, Inc. (“Matsu”) appeals from the final order of the

Occupational Safety and Health Review Commission (the “Commission”). After

an investigation, the Occupational Safety and Health Administration issued three

citations against Matsu for safety standards violations. Citation 1 had six items,

Citation 2 had one item, and Citation 3 had one item.

      Matsu contested the citations, and the Secretary of Labor initiated an

enforcement action. The Administrative Law Judge (“ALJ”) conducted a four-day

trial, required extensive briefing, and issued a sixty-page Decision and Order. The

ALJ affirmed all but the second item in Citation 1 and assessed penalties totaling

$103,000. The Commission denied Matsu’s petition for discretionary review, and

the ALJ’s decision became a final order of the Commission on November 2, 2015.

Matsu then filed a petition for review in this Court. On March 3, 2016, this Court

denied Matsu’s motion for a stay pending review.

      After review of the record and with the benefit of oral argument, the Court

finds no reversible error in the ALJ’s findings of fact or conclusions of law. We

accordingly deny Matsu’s petition for review and affirm the final order of the

Commission.

      AFFIRMED.




                                          2